Citation Nr: 1111727	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1963.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  In June 2004, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  After this claim was denied by a rating decision in November 2004, the Veteran perfected an appeal to the Board.  The Board denied this claim in October 2007, after which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's October 2007 decision and remand the case for development and readjudication in compliance with directives specified.  The Court issued an Order that same month granting the Joint Motion, and remanded the case to the Board.  Accordingly, the Board's October 2007 decision is vacated herein, and a new decision on this issue will be entered as if the October 2007 decision had never been issued.


REMAND

Preliminarily, the Veteran asserted that VA has not provided him a copy of his August 9, 1963 separation examination report despite repeated requests.  According to a July 24, 2007 letter, the Veteran requested a copy of his separation examination.  Additionally, during the August 2007 hearing before the Board, the Veteran testified that he had not received a copy of his separation examination.  At the conclusion of the hearing, it was decided that a copy of the Veteran's separation examination would be provided for inspection and comment.  As indicated on the above referenced July 24, 2007 letter, the Veteran's request was honored and a copy of the separation examination report was mailed to him on March 3, 2008.  Further, a February 12, 2008 letter demonstrated that the Veteran requested a copy of his claims file.  At the time of this request, the Veteran's claims file included his August 9, 1963 separation examination report.  According to a February 29, 2008 letter from VA, the Veteran's request was honored and he was issued a copy of his claims file.  As such, the Board finds that the Veteran has been provided at least one copy of his August 9, 1963 separation examination.  Ashley v. Derwinski, 2 Vet. App. 62 (1992) (holding that there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary).  There is no indication that the Veteran's requests have not been honored beyond the Veteran's assertions.  The Board finds that such assertions do not amount to clear evidence sufficient to rebut the presumption or regularity.  Id.

According to the directives of the March 2009 Joint Motion, VA failed to satisfy its duty to assist the Veteran because no efforts were undertaken to obtain the Veteran's treatment and/or personnel records associated with his period of Reserve service.  In January 2010, the Board remanded the Veteran's claim in order for the RO to attempt to obtain such records.  On April 6, 2010, the RO contacted the Veteran in order to inform him that efforts were being undertaken to obtain his Reserve records.  The Veteran informed the RO that he was not "ordered" to report and, thus, never reported to his Reserve station.  Consequently, the Veteran stated that there were no treatment or personnel records to obtain.  Accordingly, although the Joint Motion between the Veteran's representative and VA General Counsel found error in the Board's and RO's "failure" to obtain these records, there were no such records to obtain.  As such, the RO need not undertake further efforts to obtain these nonexistent records.

In the January 2010 remand, the Board specifically instructed the RO to readjudicate the Veteran's claim, taking into consideration medical articles submitted by the Veteran.  In the January 2011 supplemental statement of the case, the evidence list did not include such articles nor did the RO consider them when readjudicating the Veteran's claim.  RO compliance with Remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure Remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand is warranted in order for the RO to consider the medical articles submitted by the Veteran throughout the pendency of this appeal.

Pursuant to his June 2004 service connection claim for bilateral hearing loss, the Veteran was provided a VA examination in November 2004.  As a result of this examination, the examiner opined that, "Because the [V]eteran had a completely normal audiogram at discharge[,] his hearing loss is not the result of service."  Although the Veteran's representative never argued or contended that the VA examination in November 2004, was inadequate prior to this date, in March 2011, the Veteran's representative asserted that the November 2004 VA examination was inadequate for purposes of determining service connection.  Specifically, the representative contended that the November 2004 VA examiner's opinion was inadequate because the examiner did not address whether the Veteran's bilateral hearing loss was related to his military service regardless of whether hearing loss was shown upon service separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Thus, the Board finds that a remand is required in order to afford the Veteran a VA audiological examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Additionally, the Veteran's August 9, 1963 service separation examination included an audiological evaluation that demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-5 (5)
-5 (5)
10 (5)
LEFT
-10 (5)
-10 (0)
0 (10)
15 (25)
25 (30)

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  There was no indication from the November 2004 VA examination report that the Veteran's puretone thresholds were converted prior to the examiner rendering the opinion.  As such, the new VA examiner must render an opinion incorporating the Veteran's converted puretone thresholds.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the etiology of any hearing loss found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, and in light of the service and post service evidence of record, the examiner must render an opinion as to whether any current right or left ear hearing loss is related to the Veteran's periods of military service, or to any incident therein, to include as due to noise exposure.  The examiner must convert the Veteran's August 9, 1963 puretone thresholds from ASA standards to ISO-ANSI standards prior to rendering any opinion.  The Veteran's military occupational specialty, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's lay statements of inservice and postservice noise exposure, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any inservice noise exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must review the resulting examination to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal.  In so doing, the RO must specifically consider the medical articles submitted by the Veteran throughout the pendency of this appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

